Case 1:20-cv-00475-AT-KNF Document 82 Filed 01/15/21 Page 1 of 5
        Case 1:20-cv-00475-AT-KNF Document 82 Filed 01/15/21 Page 2 of 5




payment scheme only applies to employees who “receive[] a fixed salary that does not vary with

the number of hours worked in the workweek.” 29 CFR § 778.114(a)(2).

        Mulchandani is Defendant’s head of operations and directly supervised Plaintiff. Pl.

Mem. at 2, ECF No. 29; SAC ¶¶ 18a–18b, ECF No. 29-1. Mulchandani also determined

Plaintiff’s rate and method of pay, and ultimately fired him. SAC ¶¶ 18d–18e. Additionally,

Plaintiff alleges that Mulchandani maintained Defendant’s records. Id. ¶ 18f.

                                              ANALYSIS

    I. Motion to Dismiss

            A. Legal Standard

        To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff

is not required to provide “detailed factual allegations” in the complaint, but must assert “more

than labels and conclusions.” Twombly, 550 U.S. at 555. Ultimately, the “[f]actual allegations

must be enough to raise a right to relief above the speculative level.” Id. The court must accept

the allegations in the complaint as true and draw all reasonable inferences in favor of the non-

movant. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

        The FLSA requires that an employee engaged in interstate commerce be compensated at

a rate of no less than one and one-half times the regular rate of pay for any hours worked in

excess of forty per week. 29 U.S.C. § 207(a)(1). The NYLL adopts this same standard. N.Y.

Comp. Codes R. & Regs. tit. 12, § 142–2.2 (2011) (incorporating the FLSA definition of

overtime into the NYLL). “[T]o survive a motion to dismiss [an FLSA overtime claim],

[p]laintiffs must allege sufficient factual matter to state a plausible claim that they worked


                                                    2
       Case 1:20-cv-00475-AT-KNF Document 82 Filed 01/15/21 Page 3 of 5




compensable overtime in a workweek longer than 40 hours.” Lundy v. Catholic Health System

of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013); Nakahata v. New York-Presbyterian

Healthcare Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013). Allegations that a plaintiff “regularly

worked” more than forty hours per week are insufficient to state a claim. See Dejesus v. HF

Mgmt. Servs., LLC, 726 F.3d 85, 89–90 (2d Cir. 2013) (citing Twombly, 550 U.S. at

570); Nakahata, 723 F.3d at 199–201; Gisomme v. HealthEx Corp., No. 13 Civ. 2541, 2014 WL

2041824, at *2 (E.D.N.Y. May 15, 2014) (concluding Plaintiff’s “allegation of an ‘average’ of

50 hours or more” per week insufficient to “state a claim for failure to pay overtime

compensation in a given workweek” (internal quotation marks omitted)).

           B. Application

       Paleja’s allegations are insufficient to state a claim for overtime compensation under the

FLSA. Paleja’s contention that he “regularly worked in excess of 40 hours per week,” FAC ¶ 9,

amounts to a “conclusory assertion, without any supporting factual context” that he “worked

some number of excess hours in some unidentified week.” See Bustillos v. Acad. Bus, LLC, No.

13 Civ. 565, 2014 WL 116012, at *3 (S.D.N.Y. Jan. 13, 2014). Although Paleja alleges that he

worked over 70 hours during one week in September 2019, he acknowledges that he was paid for

those hours. FAC ¶ 11. Given that Paleja only pleads his hours and wage in the aggregate, the

Court cannot determine whether that lump sum payment failed to include overtime

compensation. Spiteri v. Russo, No. 12 Civ. 2780, 2013 WL 4806960, at *56 (E.D.N.Y. Sept. 7,

2013) (dismissing case where “plaintiff has only generally alleged . . . an aggregate number of

hours worked” and plaintiff conceded he was paid, thus the court could not determine which

hours were not paid and whether any unpaid hours qualified for overtime payment).

Accordingly, Defendant’s motion to dismiss Paleja’s FLSA overtime claim is GRANTED.


                                                 3
        Case 1:20-cv-00475-AT-KNF Document 82 Filed 01/15/21 Page 4 of 5




       Because Paleja’s FLSA claim has been dismissed, the Court declines to exercise

supplemental jurisdiction over his NYLL claims. See 28 U.S.C. § 1367(c).

   II. Leave to Amend the FAC

             A. Legal Standard

       Leave to amend a complaint “shall be freely given when justice so requires,” and it is

“within the sound discretion of the district court to grant or deny leave to amend.” See McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (internal quotation marks omitted)

(quoting Fed. R. Civ. P. 15(a)). If an amendment is futile, “it is not an abuse of discretion to

deny leave to amend” to the moving party. Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131

(2d Cir. 1993). A determination that a proposed claim is futile is made under the same standards

that govern a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Hampton Bays

Connections, Inc. v. Duffy, 212 F.R.D. 119, 123 (E.D.N.Y. 2003). Thus, an amendment is futile

“if the proposed amended complaint would be subject to ‘immediate dismissal’ for failure to

state a claim or on some other ground.” Randolph–Rand Corp. of New York v. Tidy Handbags,

Inc., No. 96 Civ. 1829, 2001 WL 1286989, at *5 (S.D.N.Y. Oct. 24, 2001) (quoting Jones v. N.Y.

State Div. of Military & Naval Affairs, 166 F.3d 45, 55 (2d Cir. 1999)).

        B.      Application

       Applying the foregoing principles, the Court denies Paleja leave to amend his complaint

to add Mulchandani as a defendant. Paleja’s amendment would be futile because adding a

defendant will not overcome his failure to allege enough facts to state a FLSA overtime claim.

Jones, 166 F.3d at 47.

       Accordingly, Paleja’s request for leave to amend the complaint is DENIED.




                                                 4
       Case 1:20-cv-00475-AT-KNF Document 82 Filed 01/15/21 Page 5 of 5




                                      CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss is GRANTED and Plaintiff’s

motion to amend the complaint is DENIED.

      The Clerk of Court is directed to close the case.

      SO ORDERED.

Dated: January 15, 2021
       New York, New York




                                               5
